United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                September 2, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-61132
                          Summary Calendar



ZIA ZHU LI

                      Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                      Respondent

                         --------------------
               Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A78 125 630
                         --------------------

Before KING, Chief Judge, and JOLLY and PRADO, Circuit Judges.

PER CURIAM:*

     Zia Zhu Li petitions this court for review of the Board of

Immigration Appeals’ order dismissing his appeal from the denial

of his application for asylum.     Li argues that the immigration

judge’s (“IJ”) finding that he is ineligible for asylum is not

supported by substantial evidence.     Li contends that this court

should not defer to the IJ’s finding that he was not credible.

     The IJ’s determination that Li was not credible is “a

reasonable interpretation of the record and therefore supported

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-61132
                                 -2-

by substantial evidence.”   See Chun v. INS, 40 F.3d 76, 79 (5th

Cir. 1994).   “Without credible evidence, the BIA had no basis

upon which to grant asylum or withhold deportation.”    Id.   Li was

not denied due process based on any translation problems at his

asylum hearing.   Li’s petition for review is DENIED.